Title: 8th.
From: Adams, John Quincy
To: 


       We went down this evening with the young ladies, to Mr. Dana’s. I passed several hours agreeably. I had an essay upon philosophic Love given me to read; a little allegorical tale, in the composition of which, fancy, rather than reason predominated. For, as Terence says 
         
          ____ incerta haec si tu postules
          Ratione certa facere, nihilo plus agas,
          Quam si des operam, ut cum ratione insanias.
         
        
      